40 A.3d 785 (2012)
304 Conn. 914
STATE of Connecticut
v.
Akov ORTIZ.
SC 18946
Supreme Court of Connecticut.
Decided April 4, 2012.
Pamela S. Nagy, assigned counsel, in support of the petition.
Michele C. Lukban, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 133 Conn.App. 118, 33 A.3d 862, is granted, limited to the following issues:
"1. Should this court overrule State v. Pommer, 110 Conn.App. 608, 955 A.2d 637, cert, denied, 289 Conn. 951, 961 A.2d 418 (2008), which holds that the act of preventing someone from giving a statement to the police falls within the witness tampering statute, General Statutes § 53a-151(a)?
"2. If so, did the Appellate Court erroneously conclude that there was sufficient evidence to sustain the defendant's conviction of tampering with a witness?"